I N   T H E   S U P R E M E      C O U R T      O F     T E N N E S S E E

                                                             A T      J A C K S O N



S T A T E     O F     T E N N E S S E E                                        )            F O R     P U B L I C A T I O N
                                                                               )
                                                                               )            F I L E D :     N O V E M B E R       6 ,   1 9 9 5
                        A p p e l l e e                                        )
                                                                               )            H E N R Y     C O U N T Y
V S .                                                                          )
                                                                               )            H O N .     J U L I A N     P .     G U I N N ,
G R E G O R Y       A D A M S   V A L E N T I N E                              )                      J U D G E
                                                                               )
            A p p e l l a n t                                                  )            N O .     0 2 - S - 0 1 - 9 4 1 0 - C C - 0 0 0 7 0

                                                                                                                        FILED
                                                                                                                        November 6, 1995

                                                                                                                        Cecil Crowson, Jr.
F o r   A p p e l l a n t :                                                    F o r        A p p e l l e e :           Appellate C ourt Clerk


W . J e f f e r y         F a g a n                                            C h a r l e s W . B u r s o n
C a m d e n , T N                                                              A t t o r n e y G e n e r a l a n d                  R e p o r t e r

                                                                               E u g e n e J . H o n e a
                                                                               A s s i s t a n t A t t o r n e y                G e n e r a l
                                                                               N a s h v i l l e , T N

                                                                               G . R o b e r t R a d f o r d
                                                                               D i s t r i c t A t t o r n e y                G e n e r a l

                                                                               V i c k i S . S n y d e r
                                                                               A s s i s t a n t D i s t r i c t                A t t o r n e y
                                                                               H u n t i n g d o n , T N




                                                                   O P I N I O N
C O N V I C T I O N S   R E V E R S E D   A N D   I N D I C T M E N T   D I S M I S S E D   B I R C H ,   J .




                                                                2
                             G r e g o r y                   A d a m s                V a l e n t i n e                        w a s          c o n v i c t e d                   b y              a       j u r y         o f

u n l a w f u l             p o s s e s s i o n                    o f           a           S c h e d u l e                    V I       s u b s t a n c e                    w i t h                  i n t e n t        t o

m a n u f a c t u r e ,                        d e l i v e r ,              o r                  s e l l          ( a          C l a s s            E       f e l o n y )                   a n d          u n l a w f u l
                                                                                                                                                                                                                   1
p o s s e s s i o n                o f          d r u g           p a r a p h e r n a l i a                              ( a          C l a s s             A         m i s d e m e a n o r ) .                            W e

g r a n t e d            h i s          a p p l i c a t i o n                f o r                 r e v i e w                p u r s u a n t                   t o     R u l e             1 1 ,          T e n n .       R .

C r i m .        P . ,      i n         o r d e r           t o     d e t e r m i n e                      w h e t h e r                h i s           t e s t i m o n y               f u l f i l l e d                t h e

r e q u i r e m e n t s                  o f        R u l e         4 1 ( g ) ,                   T e n n .             R .         C r i m .            P . ,        t h e r e b y                    p r e s e r v i n g

h i s       r i g h t             t o          c h a l l e n g e ,                         o n       a p p e a l ,                    t h e         a d m i s s i o n                       o f          i l l e g a l l y

o b t a i n e d            e v i d e n c e .



                             F o r          t h e      r e a s o n s                  h e r e i n s t a t e d , w e                                     f i n d        t h a t          V a l e n t i n e                m e t

t h e       r e q u i r e m e n t s                     o f         R u l e                  4 1 ( g )             a n d              i s ,         t h e r e f o r e ,                       e n t i t l e d              t o

p e r s i s t ,             o n          a p p e a l ,              i n              h i s           c h a l l e n g e                    t o           t h e          a d m i s s i o n                    o f        s u c h

e v i d e n c e .                   F u r t h e r ,                 V a l e n t i n e                        h e r e                i n s i s t s                t h a t         t h e                 c o n v i c t i n g

e v i d e n c e            i n t r o d u c e d                     a g a i n s t                    h i m          w a s            i n s u f f i c i e n t                      t o              s u p p o r t          t h e

c o n v i c t i o n s .                     W e      a g r e e            a n d             f i n d          t h a t            t h e         l e g a l l y              g a t h e r e d                   e v i d e n c e

i s ,      i n d e e d ,            i n s u f f i c i e n t                          t o         s u p p o r t                t h e      c o n v i c t i o n s .                             A c c o r d i n g l y ,

t h e      c o n v i c t i o n s                    a r e         r e v e r s e d ,                    a n d            t h e          i n d i c t m e n t                 i s         d i s m i s s e d .



                                                                                                              I



                             T h e          r e c o r d            i n d i c a t e s                       t h a t            o n       D e c e m b e r                2 7 ,       1 9 9 1 ,               t h e       2 4 t h

J u d i c i a l           D i s t r i c t               T a s k           F o r c e                 s e n t         a         c o n f i d e n t i a l                    i n f o r m a n t                   w e a r i n g

a       c o n c e a l e d               r e c o r d i n g                 d e v i c e                  t o         c o n d u c t                a         d r u g          t r a n s a c t i o n                       w i t h

V a l e n t i n e .                 T h e         e f f o r t            w a s             s u c c e s s f u l ;                      V a l e n t i n e                 s o l d         a          q u a n t i t y         o f

             1
                 T e n n .         C o d e           A n n .         §      3 9 - 1 7 - 4 1 7 ( a ) .

                                                                                                              3
m a r i j u a n a         t o      t h e                  i n f o r m a n t .               A s        a      r e s u l t          o f       t h e      p u r c h a s e ,             H e n r y

C o u n t y       D e p u t y           S h e r i f f                     S t e p h e n           P a g e         s u b m i t t e d             a n      a f f i d a v i t             t o       a

m a g i s t r a t e        s u p p o r t i n g                        h i s       a p p l i c a t i o n f o r t h e                        i s s u a n c e        o f     a     w a r r a n t

t o s e a r c h V a l e n t i n e ' s S p r i n g h i l l R o a d r e s i d e n c e , i n c l u d i n g " a l l t h e

b u i l d i n g s ,         v e h i c l e s                       a n d       o u t h o u s e s "           o n      t h e      p r o p e r t y .            T h e        a f f i d a v i t

s t a t e d :



                                            T    h    e     a f f i a n t ' s b e l i e f i s b a s e d                                       u p o n
                                            i    n    f o r m a t i o n w h i c h h e h a s r e c e                                           i v e d
                                            f    r    o m         a     r e p u t a b l e        a n d       r e l i                          a b l e
                                            p    e    r s o n , w h o s e n a m e a n d i d e n t i t y                                         h a s
                                            b    e    e n d i s c l o s e d t o t h e u n d e r s i                                           g n e d
                                            J    u    d g e o f H e n r y C o u n t y , T e n n e s                                           s e e ,
                                            [    t    h e       m a g i s t r a t e      s i g n e d      h i s                               n a m e
                                            h    e    r e ] w h i c h s a i d i n f o r m a t i o n i                                        s a s
                                            f    o    l l o w s :        a c o n f i d e n t i a l i n f o r                                  m a n t
                                            w    h    o    k n o w s w h a t m a r i h u a n a l o o k s                                      l i k e
                                            a    n    d     w h o      h a s b o u g h t m a r i h u a n a                                    f r o m
                                            V    a    l e n t i n e a t t h e a b o v e l o c a t i o n                                         a n d
                                            h    a    s       s e e n      c o c a i n e       a t     t h e       a                          b o v e
                                            l    o    c a t i o n a n d k n o w s t h a t V a l e n                                           t i n e
                                            h    a    s     h a d s a i d m a r i h u a n a a n d c o c                                       a i n e
                                            a    t        t h e a b o v e l o c a t i o n w i t h i n                                           t h e
                                            l    a    s t 5 d a y s .


                          T h e m a g i s t r a t e i s s u e d t h e w a r r a n t .                                                     D i s c o v e r e d a n d s e i z e d

i n       t h e    s e a r c h                  w e r e             a p p r o x i m a t e l y                t h i r t y - s e v e n                  m a r i j u a n a           p l a n t s

g r o w i n g       i n         t h e                a t t i c            o f       a    b u i l d i n g                l o c a t e d          b e h i n d          V a l e n t i n e ' s

r e s i d e n c e .                O f f i c e r s                        a l s o        f o u n d           p l a n t e r s ,               f e r t i l i z e r              f o r          t h e

p l a n t s ,       u t e n s i l s                       f o r       w a t e r i n g         t h e          p l a n t s ,           a n d       a      l i g h t i n g           s y s t e m

t h a t       i n c l u d e d           a             d e v i c e               f o r    t r a n s v e r s i n g                  t h e       l i g h t s         t o         e q u a l i z e

e x p o s u r e       u p o n           e a c h                   p l a n t .           A l o n g          w i t h        t h e          p l a n t s      a n d         e q u i p m e n t ,

o f f i c e r s       s e i z e d                    s e v e r a l              p h o t o g r a p h s             o f        m a r i j u a n a          c r o p s         V a l e n t i n e




                                                                                                   4
h a d       g r o w n             o v e r                  t h e             y e a r s .                  T h e            d i r e c t o r                   o f             t h e           t a s k          f o r c e

v i d e o t a p e d             t h e              s e a r c h .



                                                                                                          I I



                            V a l e n t i n e                         f i l e d          a      p r e t r i a l               m o t i o n             t o     s u p p r e s s                 t h e       s e i z e d

e v i d e n c e .                 H e             a l l e g e d                t h a t           P a g e ' s            a f f i d a v i t                   d i d            " n o t          r e f l e c t         a n

a d e q u a t e          b a s i s                f o r          t h e         ' r e l i a b i l i t y '                      o f       t h e         c o n f i d e n t i a l                    i n f o r m a n t

a n d       [ d i d ]             n o t                  c o n t a i n                s u f f i c i e n t                      i n f o r m a t i o n                         a s        t o           h o w       t h e

c o n f i d e n t i a l i n f o r m a n t k n e w t h e d e f e n d a n t h a d m a r i j u a n a a n d c o c a i n e

a t     t h e     a d d r e s s                   t o       b e        s e a r c h e d . "                      T h e         t r i a l           c o u r t              d e n i e d          t h e       m o t i o n

w i t h o u t           m a k i n g                f i n d i n g s                o f          f a c t         o r      c o n c l u s i o n s                      o f        l a w .



                            I n         a         j u r y          t r i a l            o n      N o v e m b e r               1 9 ,          1 9 9 2 ,       t h e           S t a t e          p r e s e n t e d

e v i d e n c e           o f      t h e                p u r c h a s e ,                    t h e     a p p l i c a t i o n                     f o r       t h e            s e a r c h          w a r r a n t ,

t h e       s e a r c h ,                       t h e        l o c a t i o n                     o f       t h e              m a r i j u a n a ,                        t h e          p l a n t s ,             t h e

p h o t o g r a p h s ,                     a           v i d e o t a p e ,                    a n d      m i s c e l l a n e o u s                         d r u g                p a r a p h e r n a l i a .

V a l e n t i n e           p e r s i s t e d                         i n       h i s          o b j e c t i o n                t o       t h e        e v i d e n c e ;                   u l t i m a t e l y ,

h e     t e s t i f i e d                   i n          h i s         o w n          d e f e n s e .                   A s           s t a t e d ,           t h e              j u r y        f o u n d         h i m

g u i l t y       o f      t h e                C l a s s         E         f e l o n y          o f     p o s s e s s i o n                    o f      m a r i j u a n a                   w i t h      i n t e n t

t o     m a n u f a c t u r e ,                          d e l i v e r ,                 o r         s e l l         a n d            t h e       C l a s s              A         m i s d e m e a n o r            o f

u n l a w f u l           p o s s e s s i o n                         o f       d r u g          p a r a p h e r n a l i a .



                            O n a p p e a l t o t h e i n t e r m e d i a t e c o u r t V a l e n t i n e r a i s e d f o u r

i s s u e s .             H e      r e l i e d                    p r i n c i p a l l y                  u p o n          h i s           c o n t e n t i o n                      t h a t       t h e        t r i a l

c o u r t       e r r e d         i n             r e f u s i n g               t o          s u p p r e s s            t h e         e v i d e n c e               s e i z e d              p u r s u a n t        t o


                                                                                                               5
                                                                                                                                      2
o n e        o f             t h e               t w o         s e a r c h           w a r r a n t s                i s s u e d .               A d d r e s s i n g              t h i s      i s s u e ,                t h e

a p p e l l a t e                               c o u r t             f o u n d         t h a t             t h e       q u e s t i o n e d                e v i d e n c e            h a d ,             i n d e e d ,

b e e n            i l l e g a l l y                            o b t a i n e d               a n d         t h a t         t h e     t r i a l           c o u r t           w a s    i n      e r r o r                f o r

h a v i n g                   r e f u s e d                     t o      s u p p r e s s                  i t .         T h i s       f i n d i n g             n o t w i t h s t a n d i n g ,                          t h e

c o u r t                    c o n c l u d e d                        t h a t          V a l e n t i n e                h a d         w a i v e d           t h i s           i s s u e        b y           h a v i n g

f a i l e d ,                         i n         h i s         t e s t i m o n y               a t         t r i a l ,         t o       g i v e         t h e         s e i z e d        e v i d e n c e                   a n

" i n n o c e n t                               o r       m i t i g a t i n g                 c a s t . "                T h i s          " c a s t "           i s       r e q u i r e d            i n        o r d e r

f o r                  a                  d e f e n d a n t                    t o        p r e s e r v e                    t h e          r i g h t             t o          o b j e c t                t o            t h e

a d m i s s i b i l i t y                                  o f         t h e         e v i d e n c e .                  T e n n .         R .      C r i m .            P .     4 1 ( g ) .               F i n d i n g

t h e        e v i d e n c e                             o f      g u i l t            s u f f i c i e n t ,                  t h e       i n t e r m e d i a t e                 c o u r t          a f f i r m e d

t h e        c o n v i c t i o n s .



                                                                                                                     I I I



                                               I n        o r d e r            f o r      a       s e a r c h                w a r r a n t          t o         m e e t           c o n s t i t u t i o n a l

r e q u i r e m e n t s                                    u n d e r                 A r t i c l e                I ,         S e c t i o n               7 ,           o f       t h e         T e n n e s s e e

C o n s t i t u t i o n , t h e w a r r a n t m u s t c o m p l y w i t h t h e t w o - p r o n g e d s t a n d a r d

                                                                                                      3                                                                                               4
v o i c e d                   i n                A g u i l a r            v .         T e x a s             a n d       S p i n e l l i           v .      U n i t e d           S t a t e s .                  S t a t e



                   2
                           T w    o              s e a r c h w a r r a n t s w e r e i s s u e d i n t h i s c a s e .      T h e s e c o                                                                     n d        o   n   e
a   u   t h o      r        i z       e       d a s e a r c h o f           a d u p l e x o w n e d b y V a l e n t i n e , l o c a t e d                                                                     a t        2   0   3
a   n   d    2     0        3 B               L y d i a S t r e e t , P a r i s , H e n r y C o u n t y , T e n n e s s e e .         V a l                                                                  e n    t    i   n   e
f   i   l e d                a            m     o t i o n t o s u p p r e s s t h e e v i d e n c e s e i z e d u n d e r b o t h                                                                            s e    a    r   c   h
w   a   r r a      n        t s       .                A s t o t h e s e c o n d w a r r a n t , h e r e d e s c r i b e d , t h e                                                                              t   r    i   a   l
j   u   d g e               g r       a       n t e d t h e m o t i o n o n t h e g r o u n d s t h a t t h e r e w a s n o s                                                                                h o    w    i   n   g
o   f      t h         eb a                     s i s f o r r e l i a b i l i t y a n d a n i n c o r r e c t d e s c r i p t i o n                                                                         o f          t   h   e
p   l   a c e         t o                         b e s e a r c h e d .       T h e a f f i d a v i t i n s u p p o r t o f t h e                                                                            s e     c   o   n   d
s   e   a r c      h w a                       r r a n t u s e d t h e s a m e l a n g u a g e r e g a r d i n g t h e i n f o r m                                                                          a n     t        a   s
t   h   e f        i r s t                         s e a r c h w a r r a n t n o w o n a p p e a l .
                   3
                           3 7 8               U . S .         1 0 8      ( 1 9 6 4 ) .
                   4
                           3 9 3               U . S .         4 0 1      ( 1 9 6 9 ) .

                                                                                                                        6
v .       J a c u m i n ,          7 7 8             S . W . 2 d                  4 3 0          ( T e n n .           1 9 8 9 ) .                        T h e          t w o            p r o n g s        o f       t h e

A g u i l a r - S p i n e l l i                        t e s t                  a r e          u s u a l l y           r e f e r r e d                       t o          a s             t h e       " b a s i s        o f

k n o w l e d g e "               p r o n g               a n d                t h e          " v e r a c i t y "              p r o n g .                           T h e                U n i t e d        S t a t e s

S u p r e m e        C o u r t         d e s c r i b e d                             t h e       t e s t         a s      f o l l o w s :


                                           A     l    t h          o   u   g    h a n a f f i d a v i t m a y b e b                                                a s    e   d
                                           o     n        h        e   a   r    s a y i n f o r m a t i o n a n d n e e d                                            n    o   t
                                           r     e    f l          e   c   t            t h e            d i r e c t             p e r s                           o n    a   l
                                           o     b    s e          r   v   a    t i o n s       o f       t h e       a f f i a n t ,                                t    h   e
                                           m     a    g i          s   t   r    a t e m u s t b e i n f o r m e d o f                                              s o    m   e
                                           o     f      t      h       e u n d e r l y i n g c i r c u m s t a n c e s                                             f r    o   m
                                           w     h    i c          h         t h e i n f o r m a n t c o n c l u d e d                                             t h    a   t
                                           t     h    e            n     a r c o t i c s w e r e w h e r e h e c l a                                               i m    e   d
                                           t     h    e y                      w e r e ,           a n d         s o m e          o f                                t    h   e
                                           u     n    d e          r     l y i n g c i r c u m s t a n c e s f r o m w                                             h i    c   h
                                           t     h    e                   o f f i c e r           c o n c l u d e d           t h a t                                t    h   e
                                           i     n    f o          r     m a n t , w h o s e i d e n t i t y n e e d                                                 n    o   t
                                           b     e        d        i     s c l o s e d , w a s " c r e d i b l e " o r                                               h    i   s
                                           i     n    f o          r     m a t i o n " r e l i a b l e . "                  O t h e r w                            i s    e   ,
                                           "     t    h e               i n f e r e n c e s f r o m t h e f a c t s w                                              h i    c   h
                                           l     e    a d               t o t h e c o m p l a i n t " w i l l b e d                                                r a    w   n
                                           n     o    t                  " b y        a       n e u t r a l          a n d       d e t a                           c h    e   d
                                           m     a    g i          s     t r a t e , "           a s       t h e        C o n s t i t u                            t i    o   n
                                           r     e    q u          i     r e s , b u t i n s t e a d , b y a p o                                                   l i    c   e
                                           o     f    f i          c     e r         " e n g a g e d            i n        t h e       o                           f t    e   n
                                           c     o    m p          e     t i t i v e e n t e r p r i s e o f f e r r e                                             t i    n   g
                                           o     u    t            c     r i m e , " o r , a s i n t h i s c a s e                                                 ,      b   y
                                           a     n        u        n     i d e n t i f i e d i n f o r m a n t .

A g u i l a r ,        3 7 8         U . S .              a t              1 1 4 - 1 5           ( c i t a t i o n s               o m i t t e d ) .


                         A s         f o u n d                     b y         t h e         C o u r t      o f        C r i m i n a l                     A p p e a l s ,                   t h e       l a n g u a g e

" w h o      k n o w s       w h a t             m a r i h u a n a                           l o o k s      l i k e         a n d             w h o          h a s            b o u g h t             m a r i h u a n a

f r o m       V a l e n t i n e                a t            t h e            a b o v e          l o c a t i o n            a n d             h a s              s e e n            c o c a i n e           a t       t h e

a b o v e       l o c a t i o n "                i s               s u f f i c i e n t                t o        s a t i s f y                t h e          " b a s i s                   o f    k n o w l e d g e "

p r o n g      o f    J a c u m i n .                         S t a t e                v .      M o o n ,         8 4 1     S . W . 2 d                     3 3 6 ,               3 3 9       ( T e n n .          C r i m .

A p p .        1 9 9 2 ) ( h o l d i n g                                   t h a t            t h e         " b a s i s             o f                   k n o w l e d g e "                        p r o n g         w a s

s a t i s f i e d           b y       t h e              l a n g u a g e                       " i n f o r m a n t             .          .           .        h a d               p e r s o n a l l y               s e e n

m a r i j u a n a        b e i n g               u s e d                   a n d / o r           d i s t r i b u t e d " ) .


                                                                                                             7
                               T h e       a f f i d a v i t ,                          h o w e v e r ,               f a i l s       t o       s a t i s f y                    t h e       " v e r a c i t y "

p r o n g       o f      J a c u m i n .                             I t      r e f e r r e d           t o      t h e      i n f o r m a n t             a s              " a      r e p u t a b l e          a n d

r e l i a b l e          p e r s o n . "                             T h i s c o n c l u s o r y s t a t e m e n t                                  p r o v i d e d                  n o     f a c t s       u p o n

w h i c h         " t h e              m a g i s t r a t e                              [ c o u l d ]              d e t e r m i n e                 e i t h e r                    t h e        i n h e r e n t

c r e d i b i l i t y                o f       t h e                  i n f o r m a n t           o r         t h e      r e l i a b i l i t y              o f              h i s         i n f o r m a t i o n

o n     t h e         p a r t i c u l a r                            o c c a s i o n . "                 M o o n ,          8 4 1       S . W . 2 d             a t              3 3 8       ( c i t a t i o n s

o m i t t e d ) .



                               T h u s ,            t h e                  a f f i d a v i t           f a i l e d          t o      s a t i s f y         t h e                  c o n s t i t u t i o n a l

r e q u i r e m e n t s                     o f                       A r t i c l e              1 ,            S e c t i o n                 7 ,        o f                     t h e         T e n n e s s e e

C o n s t i t u t i o n .                                      W e            m u s t           f i n d               t h a t         t h e           s e a r c h                        w a r r a n t         w a s

i m p r o v i d e n t l y                  i s s u e d                      b y     t h e m a g i s t r a t e .                       A c c o r d i n g l y ,                        w e     a g r e e       w i t h

t h e       i n t e r m e d i a t e                            c o u r t ' s                v i e w       t h a t          t h e       t r i a l         c o u r t                   e r r e d       i n       i t s

r e f u s a l          t o         g r a n t              V a l e n t i n e ' s m o t i o n t o                                   s u p p r e s s         t h e              e v i d e n c e             s e i z e d

u n d e r       t h e          s e a r c h                 w a r r a n t .



                               E v e n              t h o u g h                     t h e       t r i a l             c o u r t         e r r e d          i n                   p e r m i t t i n g           t h e

i l l e g a l l y o b t a i n e d e v i d e n c e t o b e i n t r o d u c e d a g a i n s t V a l e n t i n e , h i s

s t a n d i n g              t o      r a i s e                 t h e             i s s u e      o n      a p p e a l             d e p e n d s          u p o n                  h i s      c o m p l i a n c e

w i t h      R u l e           4 1 ( g ) ,                 w h i c h                p r o v i d e s :


                                               I     f       i n         a d m i s s i b l e e v i d e n c e o b t a i n e                                d b         y
                                               a     n          i         l l e g a l      s e a r c h       o r      s e i z u r e                           i       s
                                               e     r     r o n           e o u s l y           p e r m i t t e d           t o                              b       e
                                               i     n     t r o           d u c e d a g a i n s t a d e f e n d a n t ,                                    a n       d
                                               i     f                     t h e        d e f e n d a n t           s u b s e q u e                      n t l         y
                                               t     e     s     t     i f i e s a s t o t h e s a m e e v i d                                            e n c       e
                                               b     u     t                 g i v e s       i t        a n       i n n o c e n t                             o        r
                                               m     i     t     i     g a t i n g c a s t a s t o t h e c h                                              a r g       e
                                                a     g    a     i     n s t h i m a n d d e n i e s t h e c h a                                         r g e         ,
                                                s     u    c     h            t e s t i m o n y       o f      t h e      d e f e n                      d a n         t


                                                                                                               8
                                                s h a l l n o t b e d e e m e d t o b e a w a i v e r
                                                o f     h i s     r i g h t  t o    o b j e c t   t o   t h e
                                                a d m i s s i b i l i t y o f s u c h e v i d e n c e .

T e n n .          R .        C r i m .         P .       4 1 ( g )                 ( e m p h a s i s                 a d d e d ) .



                                V a l e n t i n e                    i n s i s t s             t h a t          h e      c o m p l i e d                  w i t h         t h e          r e q u i r e m e n t s

o f     R u l e             4 1 ( g ) ;          c o n s e q u e n t l y ,                            w e       b e g i n            w i t h          a n         e x a m i n a t i o n                       o f       t h e

r a t i o n a l e               f o r          t h e       R u l e .                   T h e          C o m m e n t s                o f          t h e         A d v i s o r y              C o m m i s s i o n

i n d i c a t e               t h a t          " [ t ] h e                  p r o v i s i o n                  o f      s u b s e c t i o n                     ( g )        i s           d e s i g n e d                t o

c h a n g e           t h e         r u l e        o f          L e s t e r             v .          S t a t e ,          2 1 6            T e n n .            6 1 5 ,       3 9 3          S . W . 2 d                2 8 8

( 1 9 7 5 ) [ s i c ] ,                        w h i c h                   o f t e n            c a u s e d                a            d e f e n d a n t                     t o            w a i v e                  o n e

[ c o n s t i t u t i o n a l ]                         r i g h t              b y      e x e r c i s i n g                    a n o t h e r . "                       T e n n .           R .          C r i m .         P .

4 1     ( A d v i s o r y                   C o m m i s s i o n                     C o m m e n t s ) .



                                                                                                 5
                                I n         L e s t e r              v .      S t a t e ,              a      m a l e          a s s a i l a n t                 f o l l o w e d                 a      w o m a n         t o

h e r    h o m e ,              w h e r e         h e          b e a t             h e r ,       c u t          h e r ,         a n d         a t t e m p t e d                t o         a b d u c t                h e r .

D u r i n g           t h e         s t r u g g l e ,                  s h e         p u l l e d              s e v e r a l           b u t t o n s                f r o m          t h e             s l e e v e         o f

h i s    c o a t .                  T h e       i n v e s t i g a t i o n                        l e d          a u t h o r i t i e s                     t o      L e s t e r .                      T h e y         w e n t

t o     h i s              r e s i d e n c e              w i t h o u t                  a           w a r r a n t             i n          a n       a t t e m p t                  t o             m a t c h          t h e

b u t t o n s               r e c o v e r e d                  a t          t h e       s c e n e               w i t h         t h o s e             o n          o n e           o f       h i s             c o a t s .

A l t h o u g h               L e s t e r              w a s           n o t         h o m e           w h e n          t h e         p o l i c e                a r r i v e d ,                     t h e y          w e r e

a d m i t t e d               b y      h i s       w i f e .                   S h e         c o m p l i e d              w i t h            t h e i r            r e q u e s t              t o          p r o d u c e

o n e    o f         L e s t e r ' s             c o a t s                 f o r      t h e i r             e x a m i n a t i o n .                       T h e y          s e i z e d                t h e         c o a t .

T e s t i f y i n g                 a t       t r i a l ,              L e s t e r             a d m i t t e d             o w n e r s h i p                     o f       t h e         c o a t ,             b u t      h e

e x p l a i n e d               t h a t         t h e      b u t t o n s                 h a d             b e e n      l o s t         l o n g           b e f o r e             t h e          a s s a u l t            i n

q u e s t i o n .

               5
                   3 9 3       S . W . 2 d             2 8 8           ( 1 9 6 5 ) ,             c e r t .             d e n i e d ,               3 8 3         U . S .           9 5 2             ( 1 9 6 6 ) .

                                                                                                               9
                                      T h e            p r i m a r y           i s s u e                a d d r e s s e d                            b y          t h e          C o u r t             i n      L e s t e r            w a s

w h e t h e r                     t h e                w i f e ' s            c o n s e n t                     t o                  s e a r c h                   t h e            m a r i t a l                    r e s i d e n c e

f o r e c l o s e d                       t h e          h u s b a n d              f r o m             o b j e c t i n g                           t o      t h e          a d m i s s i o n                    o f         c e r t a i n

o f         h i s            p e r s o n a l                  p r o p e r t y            s e i z e d .                          A n c i l l a r y                     p e r h a p s                t o         L e s t e r ,           b u t

o f             p r o f o u n d               p e r t i n e n c e                     h e r e ,                 i s              a            c o n s i d e r a t i o n                          o f         t h e           d i l e m m a

L e s t e r                   c o n f r o n t e d - - t h a t                          i s ,            p r e s e r v i n g                               h i s       s t a n d i n g                    t o         o b j e c t         t o

t h e                a d m i s s i o n                  o f       t h e       c o a t               o n         t h e                   g r o u n d s                t h a t              i t          w a s         i l l e g a l l y

s e i z e d                  w h i l e            c o n t e m p o r a n e o u s l y                             a d m i t t i n g                           o w n e r s h i p                    o f         t h e         c o a t     a n d

a t t e m p t i n g t o d e s t r o y i t s p r o b a t i v e v a l u e a s i n c r i m i n a t i n g e v i d e n c e

a g a i n s t                   h i m .



                                      T h e              C o u r t            a d d r e s s e d                                t h i s                d i l e m m a ,                      a l b e i t                         r a t h e r

o b l i q u e l y :                        " W e              t h i n k ,      t o o ,             t h a t             u n d e r                    t h e         f a c t s             h e r e          w h e r e           t h e     m a n

d o e s                   t e s t i f y               t h a t       t h e      c o a t              w a s             h i s               a n d            r a i s e s             a n          i s s u e            a s       t o     t h e

i n c r i m i n a t i n g                              e v i d e n c e              t h e r e i n                t h a t                      h e     w a i v e s                a n y          o b j e c t i o n                a s     t o

w h e t h e r                   o r    n o t            t h e       c o a t         w a s          s e c u r e d                        b y         r e a s o n            o f      a      s e a r c h               w a r r a n t . "
                                                                                                            6
I d .            a t          2 9 1       ( c i t a t i o n                 o m i t t e d ) .



                                      H o w e v e r ,                 i n       a          p e t i t i o n                           f o r           r e h e a r i n g ,                        L e s t e r                s q u a r e l y

q u e s t i o n e d                       w h e t h e r              w a i v e r                s h o u l d                    b e            a p p l i e d               t o      t h e          c o n s t i t u t i o n a l

i s s u e ,                   e . g . ,               t h e       l e g a l i t y                 o f       t h e                    s e a r c h              a n d             s e i z u r e .                      T h e       C o u r t

c l a r i f i e d                     a n d            e x p a n d e d              i t s          o r i g i n a l                            o p i n i o n ,               s t a t i n g :

                      6
                        I n        t h i s              h o l d i n g , t             h e            C o u r      t              u p     h e l d a n d                    e x     t e n d e d t h e r u l e o f
B   u   r   k    s       v .      S t a t     e       , 2 5 4 S . W . 2                d           9 7 0 (       T e           n n      . 1 9 5 3 ) ,                 a n d          H o o d v . S t a t e , 2 5 5
S   .   W   .          5 1        ( T e n     n       . 1 9 2 3 ) .                      T      h e r u          l e                i    n t h o s e                    c a s       e s w a s " s i n c e t h e
d   e   f   e    n    d a n     t t o o           k        t h e s t a n d                  a     n d a d        m i           t t      e d h i s o w                   n e r       s h i p o f t h e s e i z e d
p   r   o   p    e    r t y     , h e             w      a i v e d o b j e            c t         i o n t        o             t h      e s e a r c h                   w a r       r a n t . "  B u r k s , 2 5 4
S   .   W   .    2    d a        t 9 7        1       .         L e s t e r               u      p h e l d                 t    h e         w a i v e r                r u l       e e v e n t h o u g h t h e
d   e   f   e    n    d a n     t d e n           i      e d c o m m i t t            i n         g t h e              c       r i      m e .

                                                                                                                      10
                                     I   t       i s a r g u e d t h a t w e " i n a d v e r t e n                             t l y
                                     o   v     e r l o o k e d t h e f a c t " t h a t t h e c                                 a s e
                                     o   f           B a t c h e l o r          v .      S t a t e ,          w h i c h          w e
                                     c   i     t e d i n o u r o r i g i n a l o p i n i o n ,                                 a n d
                                     t   h     e         c a s e s          t h e r e i n           c i t e d ,         r      e l y
                                     p   r     i m a r i l y u p o n a d m i s s i o n o f g u                                 i l t
                                     r   a     t h e r t h a n n a k e d o w n e r s h i p o f                                 t h e
                                     s   e     i z e d p r o p e r t y .                  T h i s a r g u m e n t                i s
                                     i   n          c o n n e c t i o n           w i t h        o u r       s t a t e m       e n t
                                     t   h     a t          t h e        p e t i t i o n e r           w a i v e d             a n y
                                     o   b     j e c t i o n            h e      m i g h t         h a v e        t o          t h e
                                     s   e     a r c h w a r r a n t w h e n h e t e s t i f i e d                               a s
                                     t   o         h i s o w n e r s h i p o f t h e c o a t                                   a n d
                                     t   h     u s        a t t e m p t e d          t o       s a y       w h e r e           t h e
                                     b   u     t t o n s h a d g o n e , e t c .                               W e t h         i n k
                                     t   h     a t o u r s t a t e m e n t a n d c o n c l u s i o n                             i n
                                     t   h     e o r i g i n a l o p i n i o n w e r e c o r r e                               c t ,
                                     a   n     d e v e n u n d e r t h i s s i t u a t i o n ,                                   b y
                                     t   h     e m a n t h u s t e s t i f y i n g r e g a r d l                               e s s
                                     o   f           w h a t        w e      h a v e        h e r e t o f o r e         s      a i d
                                     a   b     o u t t h e s e a r c h w a r r a n t , a n d e                                 v e n
                                     i   f            t h e       c o a t        h a d        b e e n        i l l e g a       l l y
                                     o   b     t a i n e d , b y t h u s t e s t i f y i n g t h e                             m a n
                                     m   a     k e s t h e e v i d e n c e c o m p e t e n t .

                                     T    h    e    r e        a r e      m a n y      c a s e s       i n                   t h i    s
                                     j    u    r    i s d i c t i o n a n d o t h e r s w h i c h                            d e a    l
                                     w    i    t    h t h e b r o a d p r i n c i p l e t h a t                             i f       a
                                     d    e    f    e n d a n t t e s t i f i e s i n s u b s t a n                     c    e a      s
                                     t    o        e v i d e n c e w h i c h h a s b e e n o t h e                      r    w i s    e
                                     e    r    r    o n e o u s l y         a d m i t t e d ,       t h e n                     h i   s
                                     t    e    s    t i m o n y        c l e a r s      w h a t e v e r                 e    r r o    r
                                     t    h    e    r e m i g h t h a v e b e e n .              T h u s ,              t    h e s    e
                                     c    a    s    e s c l e a r l y s h o w t h a t t h e r u                         l    e i      s
                                     n    o    t        l i m i t e d t o t h e s i t u a t i o n                       w    h e r    e
                                     t    h    e         d e f e n d a n t t a k e s t h e s t a n                  d           a n   d
                                     a    d    m    i t s h e c o m m i t t e d t h e c r i m e                              w i t    h
                                     w    h    i    c h h e w a s c h a r g e d .

I d .   a t     2 9 2     ( c i t a t i o n s                 o m i t t e d ) .



                        T h e      h o l d i n g             i n     L e s t e r , a n d e s p e c i a l l y                  t h e             l a n g u a g e    i n   t h e

o p i n i o n     o n      t h e         p e t i t i o n              t o    r e h e a r ,      h a s     c o m e           t o           b e       k n o w n     a s    t h e

" L e s t e r      R u l e " ;           i t         h a s         b e e n   a p p l i e d       s i n c e       t h e n              w i t h          p r e d i c t a b l e

r e s u l t s .          S e e ,         e . g . ,            P a t t e r s o n       v .     S t a t e ,       4 7 5             S . W . 2 d            2 0 1    ( T e n n .


                                                                                    11
C r i m .       A p p .           1 9 7 1 )               ( h e l d              t h a t           d e f e n d a n t                           w a i v e d             r i g h t        t o             a p p e a l       a

s e a r c h       a n d         s e i z u r e                 i s s u e          b e c a u s e             h e         t e s t i f i e d                    t h a t         t h e      d r u g             c a p s u l e

f o u n d       i n        h i s               c a r          w a s       p u r c h a s e d                     u n d e r              a           d o c t o r ' s                 p r e s c r i p t i o n ) ;

B e r r y       v .       S t a t e ,              4 7 4          S . W . 2 d              6 6 8         ( T e n n .           C r i m .                  A p p .          1 9 7 1 )          ( h e l d            t h a t

d e f e n d a n t           w a i v e d                r i g h t          t o         a p p e a l          a     s e a r c h                    a n d      s e i z u r e             i s s u e             b e c a u s e

s h e      t e s t i f i e d ,                  d e s p i t e             t h e         f a c t          t h a t         s h e                 d e n i e d         a l l      i n t e r e s t                i n      t h e

i l l e g a l             d r u g s                    s e i z e d                a n d            p r o d u c e d                         a            w i t n e s s               w h o                a d m i t t e d

o w n e r s h i p ) .



                            I n          a n       e f f o r t            t o          t e m p e r             t h e      h a r s h                    e f f e c t          o f      t h e          r u l e ,         t h e

d r a f t e r s           o f      t h e           T e n n e s s e e                   R u l e s           o f         C r i m i n a l                    P r o c e d u r e                 p r o m u l g a t e d

R u l e      4 1 ( g ) .            A s          i n d i c a t e d                    a b o v e ,          R u l e         4 1 ( g )                   w a s      d e s i g n e d                 t o      p r e v e n t

t h e       r e s u l t           i n           L e s t e r .                    S p e c i f i c a l l y ,                       i t              p r o v i d e s                 t h a t          n o       w a i v e r

o c c u r s       i f       a      d e f e n d a n t ' s                         t e s t i m o n y                " g i v e s                    t h e         e v i d e n c e              a n          i n n o c e n t

o r       m i t i g a t i n g                   c a s t           a s           t o        t h e          c h a r g e "                        a n d       " d e n i e s              t h e              c h a r g e . "

T e n n .       R .       C r i m .              P .      4 1 ( g ) .



                            W e           m u s t              n o w            s c r u t i n i z e                    t h e                   d e f e n d a n t ' s                  t e s t i m o n y                 t o

d e t e r m i n e           w h e t h e r                 i t s         e s s e n c e              i s     s u c h         t h a t                 i t     p r e v e n t s              w a i v e r .                 T h e

S t a t e      a r g u e s              t h a t          V a l e n t i n e ' s t e s t i m o n y f a i l e d                                                     t o     g i v e       " a n             i n n o c e n t

o r       m i t i g a t i n g                  c a s t "          t o       t h e           e v i d e n c e               a g a i n s t                        h i m       a n d       a s s e r t s               t h a t

V a l e n t i n e ,                o n            c r o s s - e x a m i n a t i o n ,                                   a d m i t t e d                         h a v i n g            m a n u f a c t u r e d

m a r i j u a n a .                     T h u s ,              c l a i m s                t h e          S t a t e ,             t h i s                 t e s t i m o n y                  c o n s t i t u t e s

n e i t h e r         a     d e n i a l                 o f       t h e          c h a r g e s             n o r         a n       i n n o c e n t                      c a s t .




                                                                                                          12
                         I n    H a r r i s o n             v .     U n i t e d        S t a t e s ,        t h e      U n i t e d                        S t a t e s     S u p r e m e

C o u r t     h e l d      t h a t        t e s t i m o n y            b y     t h e    d e f e n d a n t           g i v e n                a t          t r i a l     t o   r e b u t

a       c o n f e s s i o n          i l l e g a l l y                 o b t a i n e d          a n d        i l l e g a l l y                            a d m i t t e d       i n t o

e v i d e n c e         c o u l d        n o t       b e     u s e d         a g a i n s t      t h e      d e f e n d a n t                        a t       h i s     r e t r i a l .

3 9 2     U . S .   2 1 9       ( 1 9 6 8 ) .               T h e      C o u r t       r e a s o n e d :


                                     [    T    h e d e f e n d a n t ] t e s t i f i e d o n l y a f t                                   e     r
                                     t    h    e           G o v e r n m e n t              h a d           i l l e g a l                l     y
                                     i    n    t r o d u c e d            i n t o          e v i d e n c e          t h r                e     e
                                     c     o     n f e s s i o n s ,                 a l l              w r o n g f u l                 l      y
                                     o    b    t a i n e d ,         a n d        t h e       s a m e       p r i n c i p                l     e
                                     t    h    a t            p r o h i b i t s              t h e           u s e                       o     f
                                     c    o    n f e s s i o n s              s o           p r o c u r e d           a l                s     o
                                     p    r    o h i b i t s t h e u s e o f a n y t e s t i m o                                         n     y
                                     i    m    p e l l e d t h e r e b y - - t h e f r u i t o f t                                       h     e
                                     p    o    i s o n o u s            t r e e ,            t o          i n v o k e                          a
                                     m    e    t a p h o r .            F o r t h e " e s s e n c e o f                                        a
                                     p    r    o v i s i o n f o r b i d d i n g t h e a c q u i s i t i                                o      n
                                     o    f        e v i d e n c e i n a c e r t a i n w a y i s t h                                    a      t
                                     n    o    t        m e r e l y        e v i d e n c e          s o       a c q u i r               e      d
                                     s    h    a l l n o t b e u s e d b e f o r e t h e C o u                                          r      t
                                     b    u    t t h a t i t s h a l l n o t b e u s e d                                                a      t
                                     a    l    l . "

                                                        I n           c o n c l u d i n g                  t h a t                  t   h      e
                                     [    d    e f e n d a n t ' s ] p r i o r t e s t i m o n y c o                                u   l      d
                                     b    e         u s e d a g a i n s t h i m w i t h o u t r e g                                 a   r      d
                                     t    o          t h e c o n f e s s i o n s t h a t h a d b                                    e   e      n
                                     i    n    t r o d u c e d           i n        e v i d e n c e           b e f o r e               h      e
                                     t    e    s t i f i e d ,             t h e        C o u r t         o f         A p p e       a   l      s
                                     r    e    l i e d          o n           t h e         f a c t            t h a t              t   h      e
                                     [    d    e f e n d a n t ] h a d " m a d e a c o n s c i                                      o   u      s
                                     t    a    c t i c a l d e c i s i o n t o s e e k a c q u i t                                  t   a      l
                                     b    y       t a k i n g t h e s t a n d a f t e r [ h i s ]                                   i   n      -
                                     c    u    s t o d y          s t a t e m e n t s h a d b e e n l e t                               i      n
                                     .           . . . "                B u t t h a t o b s e r v a t i o n                             i      s
                                     b     e   s i d e t h e p o i n t .                       T h e q u e s t i o n                    i      s
                                     n     o   t w h e t h e r t h e [ d e f e n d a n t ] m a d                                e              a
                                     k     n   o w i n g         d e c i s i o n           t o       t e s t i f y ,                b u        t
                                     w     h    y .         I f        h e        d i d      s o      i n         o r d e r           t         o
                                      o    v    e r c o m e t h e i m p a c t o f c o n f e s s i                                   o n         s
                                      i    l    l e g a l l y               o b t a i n e d             a n d             h e       n c         e
                                      i    m    p r o p e r l y             i n t r o d u c e d ,               t h e n             h i         s
                                      t    e    s t i m o n y w a s t a i n t e d b y t h e s                                       a m         e
                                      i    l    l e g a l i t y                t h a t           r e n d e r e d                    t h         e
                                      c    o    n f e s s i o n s t h e m s e l v e s i n a d m i s s i b                           l e         .


                                                                                       13
                                                                                                                                                                                 7
I d .   a t            2 2 2 - 2 3         ( c i t a t i o n                   o m i t t e d ) ( f o o t n o t e s                                o m i t t e d ) .



                                T h e       p r i m a r y              c o n c e r n                 o f        t h e               H a r r i s o n          C o u r t               w a s           t h a t       t h e

d e f e n d a n t                 s h o u l d              n o t              b e         f o r c e d                     t o          c h o o s e               b e t w e e n                  c o m p e t i n g

c o n s t i t u t i o n a l                     r i g h t s            b e c a u s e                o f      a n           i l l e g a l i t y                  p e r p e t r a t e d                      b y     t h e

s t a t e .              T h i s         d i l e m m a             i s          a s       g r e a t             a         c o n c e r n               h e r e       a s          i t         w a s         t o     t h e

A d v i s o r y               C o m m i s s i o n               w h e n             R u l e         4 1 ( g )              w a s         d r a f t e d .



                                B e c a u s e            o f       t h e              i l l e g a l                 s e i z u r e              a n d       s u b s e q u e n t                       i m p r o p e r

a d m i s s i o n               o f      t h e      s e i z e d                e v i d e n c e ,                    V a l e n t i n e                  t e s t i f i e d                 i n         o r d e r       t o

r e b u t        t h e         e f f e c t         o f         t h e          e v i d e n c e .                     A s         a     r e s u l t ,         h e          h a d         t o      w a i v e          h i s

F i f t h         A m e n d m e n t                a n d         A r t i c l e                1 ,          S e c t i o n                 9 ,          r i g h t s ,              a n d         h e         b e c a m e

s u b j e c t            t o      a      c r o s s - e x a m i n a t i o n                            o v e r              w h i c h            h e      h a d      n o          c o n t r o l .



                                U n d e r           H a r r i s o n ,                     V a l e n t i n e ' s                           t e s t i m o n y                  w o u l d                 n o t         b e

a d m i s s i b l e                   u p o n       r e t r i a l                     u n l e s s            t h e                  S t a t e           c o u l d           s h o w              t h a t           t h e

i l l e g a l           e v i d e n c e             d i d         n o t         c a u s e            h i m           t o            t e s t i f y .              T h u s ,             t o      h o l d          t h a t

h i s       s t a t e m e n t s                   m a d e          d u r i n g                 t e s t i m o n y ,                        i n t e n d e d                 o n l y              t o         " m e e t ,

d e s t r o y           o r       e x p l a i n "              e v i d e n c e                i l l e g a l l y                       a d m i t t e d ,            o p e r a t e s                   t o     w a i v e

h i s       r i g h t           t o       r a i s e            t h e           l e g a l i t y               o f            t h e         s e a r c h            a n d           s e i z u r e               w o u l d

a c c o r d            t h e          s t a t e m e n t s                 a         l e g i t i m a c y                         w h i c h         t h e y          d o           n o t          o t h e r w i s e
             8
h a v e .

             7
            T h e     C o u r t   f u r t h e r                                          p l a c e d  t h e   b u r d e n  s q u a r e l y o n                                                                     t h e
G o v e r n m e n t t o " s h o w t h a t                                             i t s i l l e g a l a c t i o n d i d n o t i n d u c e                                                                    [ t h e
d e f e n d a n t ' s ] t e s t i m o n y . "                                          3 9 2 U . S . a t 2 2 5 .
             8
                 W e
                 n o t e t h a t o t h e r s t a t e s h a v e a p p l i e d H a r r i s o n t o p r e v e n t
w a i v e r o f r e v i e w o f s e a r c h a n d s e i z u r e i s s u e s w h e n t h e d e f e n d a n t
t e s t i f i e s a t t r i a l .   S e e , e . g . , H a y v . K e n t u c k y 4 3 2 S . W . 2 d 6 4 1 ( K y .

                                                                                                           14
                                        W e       f i n d         t h a t     e v e n     u n d e r     t h e      n a r r o w      c o n s t r u c t i o n              o f   R u l e

4 1 ( g )               u r g e d               b y     t h e       S t a t e ,      V a l e n t i n e ' s         t e s t i m o n y        g a v e          t h e     e v i d e n c e

p r e s e n t e d                       a n       " i n n o c e n t          o r    m i t i g a t i n g         c a s t . "       T h e       S t a t e        a r g u e s     t h a t

V a l e n t i n e                        a d m i t t e d              t o    " m a n u f a c t u r i n g "           m a r i j u a n a ,             t h e       c r i m e     w i t h

w h i c h               h e        w a s          c h a r g e d .             W e    o b s e r v e      t h a t      " t o      m a n u f a c t u r e "              m a r i j u a n a

i s         a         l e g a l l y                   d e f i n e d         t e r m .         S p e c i f i c a l l y ,           " t o         m a n u f a c t u r e "           f o r

p u r p o s e s                    o f          T e n n .         C o d e     A n n .     §   3 9 - 1 7 - 4 1 7 ( a ) ( 4 )           m e a n s :

                                                        t   h   e             p r o d u c t i o n ,                p r e p a r a    t i o n     ,
                                                        p   r   o p a g a t i o n , c o m p o u n d i n g , c o n v e                r s i o    n
                                                        o   r           p r o c e s s i n g          o f       a        c o n t r   o l l e     d
                                                        s   u   b s t a n c e ,             e i t h e r          d i r e c t l y            o   r
                                                        i   n    d i r e c t l y            b y        e x t r a c t i o n              f r o   m
                                                        s   u    b s t a n c e s        o f       n a t u r a l       o r i g i n     ,     o   r
                                                        i   n    d e p e n d e n t l y b y m e a n s o f c h e                      m i c a     l
                                                        s   y    n t h e s i s ,              a n d         i n c l u d e s               a n   y
                                                        p   a    c k a g i n g        o r        r e p a c k a g i n g        o f         t h   e
                                                        s   u    b s t a n c e o r l a b e l i n g o r r e l a b                    e l i n     g
                                                        o   f        i t s c o n t a i n e r , e x c e p t t h a t                      t h i   s
                                                        t   e    r m          d o e s            n o t         i n c l u d e              t h    e
                                                        p   r    e p a r a t i o n          o r      c o m p o u n d i n g          o f         a
                                                        c   o    n t r o l l e d               s u b s t a n c e            b y             a   n
                                                        i   n    d i v i d u a l f o r t h e i n d i v i d u a l '                   s o w       n
                                                        u   s    e . . . .

T e n n .               C o d e               A n n .       §     3 9 - 1 7 - 4 0 2 ( 1 4 )        ( e m p h a s i s          a d d e d ) .




C   t   . A       p p         . 1        9 6 8 ) ( r i g h t t o a p p e a l s e a r c h a n d s e i z u r e w a s n o t w a                                                    i v e   d
w   h   e r e           d     e f e      n d a n t t o o k t h e s t a n d a n d a d m i t t e d p o s s e s s i o n o f a l c                                                  o h o   l
i   n       h i     s           h o m       e , l o c a t e d i n a d r y a r e a , a n d e x p l a i n e d w h y h e h a                                                      d i      t
t   h   e r e     ) ;             S h     e r l o c k v . T e x a s , 6 3 2 S . W . 2 d 6 0 4 ( T e x . C r i m . A p p . 1                                                     9 8 2   )
(   h   o l d     i n         g t        h a t u n d e r H a r r i s o n , e v e n i n c r i m i n a t i n g e v i d e n c e o f f                                              e r e   d
b   y     t h     e           d e f      e n d a n t o n d i r e c t d i d n o t w a i v e r i g h t t o a p p e a l l e g a                                                    l i t   y
o   f      t h     e           s e a       r c h a n d s e i z u r e ) ; T h o m a s v . T e x a s , 5 7 2 S . W . 2 d 5 0 7 ,                                                    5 0   8
n   .   2 (           T e       x .           C r i m . A p p . 1 9 7 6 ) ( n o w a i v e r o f a n y o b j e c t i o n s t o                                                     t h   e
l   e   g a l     i t         y o        f t h e s e a r c h w h e r e d e f e n d a n t t e s t i f i e d t h a t b i p h e t a                                                m i n   e
c   a   p s u     l e         s f       o u n d i n h i s c a r w e r e l e f t t h e r e b y a f r i e n d a n d t h a t                                                         t h   e
p   i   l l s             w    e r e            p r e s c r i b e d f o r t h e f r i e n d b e c a u s e " [ i ] t i s c l e a r                                               t h i   s
t   e   s t i     m o         n y            w a s o f f e r e d t o m e e t , d e s t r o y , a n d e x p l a i n a f t e r                                                      t h   e
f   r   u i t     s           o f        t h e c l a i m e d i l l e g a l s e a r c h w e r e a d m i t t e d " ) .

                                                                                                  15
                                 I n       h i s       t e s t i m o n y ,                   V a l e n t i n e                      n e v e r         i n d i c a t e d                 t h a t           h e      w a s

d o i n g        a n y t h i n g                   b e s i d e s                 m a n u f a c t u r i n g                          m a r i j u a n a               f o r         h i s           o w n          u s e .

T h i s          p u r p o s e                 i s           e x p l i c i t l y                     e x e m p t e d                        f r o m           t h e           d e f i n i t i o n                    o f

" m a n u f a c t u r e "                    a n d         d o e s          n o t         c o n s t i t u t e                   a n         e l e m e n t           o f       t h e           c r i m e          w i t h

w h i c h        h e            w a s       c h a r g e d .                      F u r t h e r ,            b e c a u s e                   " m a n u f a c t u r e "                      i s      a          l e g a l

t e r m ,              t h e              s o l e            s t a t e m e n t                     m a d e                b y               V a l e n t i n e                 t h a t               h e            w a s

m a n u f a c t u r i n g                          m a r i j u a n a                     c a n n o t               r e a s o n a b l y                        b e            u n d e r s t o o d                     t o

e n c o m p a s s                  t h e           p r e c i s e                 l e g a l           d e f i n i t i o n                        f o u n d             i n         t h e            s t a t u t e .

M o r e o v e r ,                V a l e n t i n e ' s                    t e s t i m o n y            t h a t            h e          m a n u f a c t u r e d                    t h e          m a r i j u a n a

f o r       h i s          o w n           p e r s o n a l                 u s e          c o n s t i t u t e s                       a n       i m p l i c i t               d e n i a l                o f       t h e
                                                                                                                                                                                    9
c h a r g e s             o f       p o s s e s s i o n                   w i t h          i n t e n t            t o         s e l l          o r      d e l i v e r .



                                 T h u s ,           w e      f i n d             t h a t         t h r o u g h               h i s          t e s t i m o n y               V a l e n t i n e                   d i d ,

i n     f a c t ,               c a s t       t h e         e v i d e n c e                 i n      a n         i n n o c e n t                 l i g h t ,              a n d         h e       d i d          d e n y

t h e     c h a r g e .                    H e n c e ,             h i s          s e a r c h         a n d         s e i z u r e                i s s u e            w a s         p r e s e r v e d                o n

a p p e a l .               T h e          r e s u l t             i s       t h a t         h e      f u l f i l l e d                      t h e      r e q u i r e m e n t s                      o f         R u l e

4 1 ( g ) ,         t h e r e b y              p r e s e r v i n g                   h i s         r i g h t            t o          r a i s e        t h e         c o n s t i t u t i o n a l i t y

o f     t h e       s e a r c h              a n d          t h e         a d m i s s i o n                o f      t h e             s e i z e d         e v i d e n c e .



                                 F i n d i n g               t h a t             t h e       t r i a l            c o u r t                 c o m m i t t e d                c o n s t i t u t i o n a l

e r r o r           i n            a d m i t t i n g                     t h e           i l l e g a l l y                    o b t a i n e d                 e v i d e n c e                    a n d           t h a t

V a l e n t i n e                 d i d        n o t          w a i v e              t h i s          i s s u e                 o n         a p p e a l ,              w e         n o w           c o n s i d e r

w h e t h e r             t h i s          e r r o r         i s         h a r m l e s s             b e y o n d                a      r e a s o n a b l e                  d o u b t .                 C h a p m a n



             9
            T h e              a p p e l      l a n          t w a s c h a r g e d w i                            t h p              o s s e s s i o n o f m a r i j u a n a w i t h
i n t e n t t o               s e l l ,          m a        n u f a c t u r e , o r d e l                          i v e r            . S u b m i s s i o n o f t h e s e t h r e e
c h a r g e s t              o t h e            j u        r y p r e v e n t s u s n                             o w f              r o m d e t e r m i n i n g t h e p r e c i s e
c h a r g e u p             o n w h i          c h            t h e c o n v i c t i o n r                          e s t s            .

                                                                                                           16
v .       C a l i f o r n i a ,                   3 8 6            U . S .           1 8 ,          2 2 - 2 3        ( 1 9 6 7 ) ;              S t a t e                v .          H o w e l l ,       8 6 8

S . W . 2 d      2 3 8 ,         2 5 2 - 5 4                 ( T e n n .             1 9 9 3 ) .              U n d e r       t h i s         s t a n d a r d ,                      t h e   q u e s t i o n

i s       " w h e t h e r            t h e r e               i s       a       r e a s o n a b l e                  p o s s i b i l i t y                       t h a t          t h e       e v i d e n c e

c o m p l a i n e d            o f      m i g h t               h a v e            c o n t r i b u t e d               t o         t h e      c o n v i c t i o n . "                        C h a p m a n ,

3 8 6      U . S .       a t      2 3         ( c i t a t i o n                     o m i t t e d ) .



                           I n               t h i s                 c a s e ,                    t h e           i m p r o p e r l y                      a d m i t t e d                   e v i d e n c e

c o n s t i t u t e d                t h e             S t a t e ' s               c a s e           a g a i n s t           V a l e n t i n e .                         W e          c a n n o t       f i n d

t h a t        t h i s           e r r o r                  w a s           h a r m l e s s                 b e y o n d            a        r e a s o n a b l e                       d o u b t .           I n

a d d i t i o n ,              e x c l u s i o n                     o f           t h e           e v i d e n c e           i n           t h i s          c a s e             f u r t h e r s           t h e

d e t e r r e n t          p u r p o s e s                    o f          t h e      e x c l u s i o n a r y                  r u l e          b e c a u s e                  i t       r e i n f o r c e s

t h e       d u t y       t h a t            t h e             p o l i c e                 a n d          l a w     e n f o r c e m e n t                       o f f i c i a l s             h a v e       t o

p r o v i d e         p r o p e r             i n f o r m a t i o n                         t o      t h e        m a g i s t r a t e                i n         o r d e r            t o    o b t a i n      a

s e a r c h       w a r r a n t .                       F i n a l l y ,               w e          o b s e r v e          t h a t


                                              i    t          i s       n o t      d e t e r r e n c e     a l o n e    t                                   h    a   t
                                              w    a    r   r a n t s t h e e x c l u s i o n o f e v i d e                                                 n    c   e
                                              i    l    l   e g a l l y          o b t a i n e d - - i t        i s     "                                   t    h   e
                                              i    m    p   e r a t i v e o f j u d i c i a l i n t e g r i t                                               y    .   "
                                              T    h    e     e x c l u s i o n o f [ i l l e g a l l y o b t a i                                           n    e   d
                                              e    v    i   d e n c e ] d e p r i v e s t h e G o v e r n m e n t                                                o   f
                                              n    o    t   h i n g t o w h i c h i t h a s a n y l a w                                                     f    u   l
                                              c    l    a   i m a n d c r e a t e s n o i m p e d i m e n t                                                      t   o
                                              l    e    g   i t i m a t e m e t h o d s o f i n v e s t i g a t                                             i    n   g
                                              a    n    d         p r o s e c u t i n g        c r i m e .          O n                                     t    h   e
                                              c    o    n   t r a r y , t h e e x c l u s i o n o f e v i d e                                               n    c   e
                                              c    a    u   s a l l y l i n k e d t o t h e G o v e r n m e n                                               t    '   s
                                              i    l    l   e g a l         a c t i v i t y        n o      m o r e     t                                   h    a   n
                                              r    e    s   t o r e s t h e s i t u a t i o n t h a t w o                                                   u    l   d
                                              h    a    v   e p r e v a i l e d i f t h e G o v e r n m e n t                                               h    a   d
                                              i    t    s   e l f o b e y e d t h e l a w .

H a r r i s o n ,          3 9 2         U . S .              a t          2 2 4      n . 1 0             ( c i t a t i o n            o m i t t e d ) .




                                                                                                           17
                    F o r    a l l     t h e           f o r e g o i n g     r e a s o n s ,    t h e    c o n v i c t i o n s   a r e

r e v e r s e d ;   t h e   i n d i c t m e n t         i s    d i s m i s s e d .




                                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                   A D O L P H O A . B I R C H , J R . , J u s t i c e


C O N C U R :

A n d e r s o n , C . J .
D r o w o t a , R e i d ,     W h i t e ,      J J .




                                                                      18